PER CURIAM.
The appellant Peoples Gas System, Inc. filed an action in the circuit court against Dade County and the City of North Miami Beach and their taxing officials, joining as a defendant the comptroller of the State of Florida, claiming illegality of an assessment on certain of its personal property on the ground of overevaluation thereof.
Appellant owns a plant previously used by it for production and supply to its customers of manufactured gas. Appellant now supplies its customers with natural gas through other facilities. The former property or plant is maintained and kept in operating order as a back-up for the natural gas facility, in the event of failure of the latter. The dispute relative to the assessment arises from the fact that the assessor, for ad valorem taxation purposes for certain years involved, valued the standby personal property as it would have been valued if the facility had been an operating plant, whereas the appellant contended the property should not be so valued because no use is made thereof, although conceding it is held ready and adequate for use by the appellant if and when needed.
The trial court held that the personal property assessments for the two years involved in the appellant’s action were proper, and required payment of a balance of taxes due thereunder which had been withheld. Upon considering the record and briefs we find no reversible error. We are unable to agree with the contention of the appellant that the basis of valuation declared by the assessor with reference to the property in question for the years involved was not in conformity to the statutory authority therefor as outlined in § 193.011 applied in connection with § 366.06, Fla.Stat., F.S.A.
Affirmed.